Per Curiam. Appellants petition this Court for writ of certiorari and request that this Court stay the election proceedings at issue, which are scheduled to take place on Tuesday, September 17, 2002. Appellants filed this petition on Wednesday, September 11, 2002. We deny appellants’ petition and motion to stay.  Our denial is based upon the settled rule that the courts are without authority to enjoin the holding of a regular election, regularly called. Swanberg v. Tart, 300 Ark. 304, 778 S.W.2d 931 (1989); Brown v. McDaniel, 244 Ark. 362, 427 S.W.2d 193 (1968). If a court, trial or appellate, can at the eleventh hour prohibit a regular election, regularly called, it is at once apparent that the control of judges over the election process goes far beyond reasonable limits. Id. In Brown, the court had four days to consider the taxpayers’ request to enjoin the election, and accordingly, it concluded that the best course was to let the election be held, leaving the parties to their post-election remedies. That same procedure was dictated here, since this case was first presented to this Court four business days prior to the scheduled election. Appellants have failed to follow the necessary procedures to accelerate this case. Valley v. Bogard, 341 Ark. 302, 20 S.W.3d 271 (2000) (The court was unable to determine when a full record can be provided so this court can establish a briefing schedule). Denied.